ORDER
PER CURIAM.
Buford Logan appeals the motion court’s grant of summary judgment to Farmers Insurance Company (“Farmers”), and the jury verdict assessing zero percent liability to Melvin Poetker (“Poetker”), for injuries sustained by Logan as a result of a ear accident between Logan and Poetker.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error against Farmers to be without merit. Upon de novo review of the grant of summary judgment, we find no genuine issue of material fact or error of law. Further, we find that the evidence in support of the jury verdict is not insufficient and no error of law appears.
*678An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).